                Case 1:20-cr-00114-LJL Document 11 Filed 05/18/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     20-CR-114 (LJL)
                                                                       :
WESLEY MACKOW,                                                         :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court previously scheduled a status conference in this case for June 2, 2020, in order to
discuss the status of the case and discovery and to set a date for motions and for trial. In light of the
circumstances surrounding COVID-19, the Court is unable to hold the upcoming conference in this
case in person. The parties are directed to meet and confer and to inform the Court by joint letter
submission no later than May 22, 2020, whether the Court can, consistent with the Constitution, the
Federal Rules of Criminal Procedure, the CARES Act, and any other applicable law, conduct the
conference by video or telephone conference and whether the Defendant consents to appearing in that
manner and/or to waiving his appearance altogether. If the parties consent to appearance by video or
telephone conference, they should submit a proposal for how that conference should take place. In
addition, the parties are directed to advise the Court of the status of the case, including any discussions
regarding a potential disposition and the status of discovery.



        SO ORDERED.

Dated: May 18, 2020                                        __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                 United States District Judge
